—Appeal from that part of an order of Supreme Court, Onondaga County (Roy, J.), entered December 4, 2001, that granted the motion of respondent Liverpool Central School District to dismiss the petition against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted the motion of respondent Liverpool Central School District (District) to dismiss the petition against it in this RPTL article 7 proceeding based on petitioner’s failure to comply with RPTL 708 (3) by timely mailing a copy of the petition to the District’s superintendent. “The mistake or omission of petitioner’s at*1093torney does not constitute ‘good cause shown’ within the meaning of RPTL 708 (3) to excuse petitioner’s failure to comply with that section” (Matter of First Source Fed. Credit Union v Stuhlman, 267 AD2d 1026, 1027, lv denied 95 NY2d 758). Present — Pigott, Jr., P.J., Green, Hayes, Scudder and Lawton, JJ.